

Exhibit 10.11.7
 
SEVENTH AMENDMENT TO LEASE
 
    THIS SEVENTH AMENDMENT TO LEASE (this “Seventh Amendment”) is entered into
as of this 22nd day of December, 2010 (“Execution Date”), by and between
BMR-LANDMARK AT EASTVIEW LLC, a Delaware limited liability company (“Landlord”),
and REGENERON PHARMACEUTICALS, INC., a New York corporation (“Tenant”).
 
RECITALS
 
    A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
December 21, 2006 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of October 24, 2007 (the “First Amendment”), that
certain Second Amendment to Lease dated as of September 30, 2008 (the “Second
Amendment”), that certain Third Amendment to Lease dated as of April 29, 2009
(the “Third Amendment”), that certain Fourth Amendment to Lease dated as of
December 3, 2009 (the “Fourth Amendment”), that certain Fifth Amendment to Lease
dated as of February 11, 2010 (the “Fifth Amendment”), and that certain Sixth
Amendment to Lease dated as of June 4, 2010 (the “Sixth Amendment” and,
collectively with the Original Lease and the First Amendment, Second Amendment,
Third Amendment, Fourth Amendment, Fifth Amendment, and as the same may have
been further amended, supplemented or otherwise modified from time to time, the
“Lease”), whereby Tenant leases certain premises (the “Premises”) from Landlord
at 735, 745, 755, 765 and 777 Old Saw Mill River Road in Tarrytown, New York
(collectively, the “Buildings”, and each a “Building”);
 
    B. WHEREAS, pursuant to the Sixth Amendment, Tenant leased from Landlord and
Landlord leased to Tenant certain space identified as the “765 Expansion
Premises,” consisting of two different phases; “Phase 1” and “Phase 2” (as such
terms are defined in the Sixth Amendment), and as of the Execution Date hereof,
Phase 2 has not yet been delivered to Tenant;
 
    C. WHEREAS, pursuant to the Fifteenth Amendment of the Old Lease, Tenant
leased from Landlord and Landlord leased to Tenant certain space, containing
approximately five thousand two hundred thirty-three (5,233) square feet of
Rentable Area and located on the C-Level of the 777 Building as shown on Exhibit
D attached hereto (the “Old C-Level Storage Space”);
 
    D. WHEREAS, Tenant desires to lease from Landlord and Landlord desires to
lease to Tenant the following space at the Project; (i) approximately five
thousand one hundred twenty-one (5,121) square feet of Rentable Area on the
mezzanine level of the 765 Building, as shown on Exhibit A attached hereto (the
“765 Expansion Premises II”); (ii) approximately two thousand nine hundred two
(2,902) square feet of Rentable Area (that is currently Common Area) located on
the ground level of the 765 Building, as shown on Exhibit B attached hereto (the
“Corridor Space”); and approximately five thousand ninety-five (5,095) square
feet of Rentable Area on the C level of the 777 Building, as shown on Exhibit C
attached hereto (the “New C-Level Storage Space”);
 
Form dated 5/3/07
 

--------------------------------------------------------------------------------

 

    E. WHEREAS, Tenant desires to terminate the Lease with respect to the Swing
Premises (as defined in the Fourth Amendment and consisting of approximately
sixteen thousand seven hundred twenty-five (16,725) square feet of Rentable Area
that is located on the Lobby level of the 777 Building); and
 
    F. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in
the respects and on the conditions hereinafter stated.
 
AGREEMENT
 
    NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
 
    1. Definitions. For purposes of this Seventh Amendment, capitalized terms
shall have the meanings ascribed to them in the Lease unless otherwise defined
herein. The Lease, as amended by this Seventh Amendment, is referred to herein
as the “Amended Lease.”
 
    2. Additions to Premises. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord the following space on the following terms:
 
       a. the 765 Expansion Premises II, effective as of Landlord’s delivery to
Tenant of the same in the condition required under this Seventh Amendment
including, without limitation, with the HVAC system located in the southeast
corner of the 765 Expansion Premises being in good working condition and order.
Landlord shall use commercially reasonable efforts to deliver the 765 Expansion
Premises II on or before January 24, 2011. Landlord shall be responsible for
demising the 765 Expansion Premises II at Landlord’s sole cost and expense and
shall deliver the 765 Expansion Premises II properly demised. The Term for the
765 Expansion Premises II shall expire on the Term Expiration Date for the New
Premises, subject to (a) Tenant’s option to extend the Term of the Lease as
provided in Article 44 of the Amended Lease, and (b) Tenant’s termination option
set forth in Section 7 below. Commencing as of the delivery of the 765 Expansion
Premises II to Tenant and continuing through the Term, and subject to the
provisions of Section 7 hereof, Tenant shall pay Landlord Basic Annual Rent for
the 765 Expansion Premises II at an initial rate equal to Eighteen Dollars
($18.00) per square foot of Rentable Area, per year, in accordance with the
terms for payment of Basic Annual Rent set forth in the Lease. Basic Annual Rent
for the 765 Expansion Premises II shall increase annually every July 1st by two
and one-half percent (2.5%) of the then-current applicable Basic Annual Rent,
commencing as of July 1, 2011. In addition to Basic Annual Rent, commencing as
of the delivery date of the 765 Expansion Premises II, Tenant shall pay to
Landlord as Additional Rent, at times specified in the Amended Lease, Tenant’s
Pro Rata Share of Operating Expenses with respect to the 765 Expansion Premises
II. For the avoidance of doubt (i) HVAC for the 765 Expansion Premises II shall
be calculated in the same manner as provided in the Amended Lease with respect
to the Retained Premises, and (ii) the 765 Expansion Premises II shall be
treated as Retained Premises for the purposes of allocation of the CAM Pool
Charges in accordance with Exhibit O of the Amended Lease (as of the
commencement date for the 765 Expansion Premises II);
 
2
 

--------------------------------------------------------------------------------

 

       b. the Corridor Space, effective as of Landlord’s delivery to Tenant of
the same in the condition required under this Seventh Amendment, and which shall
be on the same date as the delivery of Phase 2 of the 765 Expansion Premises.
Landlord shall use commercially reasonable efforts to deliver the Corridor Space
on or before February 28, 2011. The Term for the Corridor Space shall expire on
the Term Expiration Date for the New Premises, subject to (a) Tenant’s option to
extend the Term of the Lease as provided in Article 44 of the Amended Lease, and
(b) Tenant’s termination option set forth in Section 7 below. Commencing as of
the delivery of the Corridor Space to Tenant and continuing through the Term,
and subject to the provisions of Section 7 hereof, Tenant shall pay Landlord
Basic Annual Rent for the Corridor Space at an initial rate equal to Twenty-Four
Dollars ($24) per square foot of Rentable Area, per year, in accordance with the
terms for payment of Basic Annual Rent set forth in the Lease. Basic Annual Rent
for the Corridor Space shall increase annually every July 1st by two and
one-half percent (2.5%) of the then-current applicable Basic Annual Rent,
commencing as of July 1, 2011. In addition to Basic Annual Rent, commencing as
of the delivery date of the Corridor Space, Tenant shall pay to Landlord as
Additional Rent, at times specified in the Amended Lease, Tenant’s Pro Rata
Share of Operating Expenses with respect to the Corridor Space. For the
avoidance of doubt (i) HVAC for the Corridor Space shall be calculated in the
same manner as provided in the Amended Lease with respect to the Retained
Premises, and (ii) the Corridor Space shall be treated as Retained Premises for
the purposes of allocation of the CAM Pool Charges in accordance with Exhibit O
of the Amended Lease (as of the commencement date for the Corridor Space); and
 
       c. the New C-Level Storage Space, effective as of Landlord’s delivery to
Tenant of the same in the condition required under this Seventh Amendment.
Landlord shall use commercially reasonable efforts to deliver the New C-Level
Storage Space on or before January 24, 2011. Landlord shall be responsible for
demising the New C-Level Storage Space at Landlord’s sole cost and expense and
shall deliver the New C-Level Storage Space properly demised. The Term for the
New C-Level Storage Space shall expire on the Term Expiration Date for the New
Premises, subject to (a) Tenant’s option to extend the Term of the Lease as
provided in Article 44 of the Amended Lease, and (b) Tenant’s termination option
set forth in Section 7 below. Commencing as of the delivery of the New C-Level
Storage Space to Tenant and continuing through the Term, and subject to the
provisions of Section 7 hereof, Tenant shall pay Landlord Basic Annual Rent for
the New C-Level Storage Space at an initial rate equal to Five Dollars ($5) per
square foot of Rentable Area, per year, in accordance with the terms for payment
of Basic Annual Rent set forth in the Lease. Basic Annual Rent for the New
C-Level Storage Space shall increase annually every July 1st by two and one-half
percent (2.5%) of the then-current applicable Basic Annual Rent, commencing as
of July 1, 2011. In addition to Basic Annual Rent, commencing as of the delivery
date of the New C-Level Storage Space, Tenant shall pay to Landlord as
Additional Rent, at times specified in the Amended Lease, Tenant’s Pro Rata
Share of Operating Expenses with respect to the New C-Level Storage Space. For
the avoidance of doubt (i) HVAC for the New C-Level Storage Space shall be
calculated in the same manner as provided in the Amended Lease with respect to
the Retained Premises, and (ii) the New C-Level Storage Space shall be treated
as Retained Premises for the purposes of allocation of the CAM Pool Charges in
accordance with Exhibit O of the Amended Lease (as of the commencement date for
the New C-Level Storage Space).
 
3
 

--------------------------------------------------------------------------------

 

    3. Extension of Old C-Level Storage Space. The parties acknowledge that the
term of the Old Lease expired on the Rent Commencement Date for the New Premises
and that Tenant has been occupying the Old C-Level Storage Space on a
month-to-month basis. Effective as of the date hereof, the Old C-Level Storage
Space shall be included in the Amended Lease as a part of the Premises and the
Old C-Level Storage Space shall be governed in all respects by the Amended
Lease. The Term with respect to the Old C-Level Storage Space shall continue
until the Term Expiration Date for the New Premises, subject to (a) Tenant’s
option to extend the Term of the Lease as provided in Article 44 of the Amended
Lease, and (b) Tenant’s termination option set forth in Section 7 below. Subject
to the provisions of Section 7 hereof, Tenant shall pay Landlord Basic Annual
Rent for the Old C-Level Storage Space at an initial rate equal to Five Dollars
($5.00) per square foot of Rentable Area, per year, in accordance with the terms
for payment of Basic Annual Rent set forth in the Lease. Basic Annual Rent for
the Old C-Level Storage Space shall increase annually every July 1st by two and
one-half percent (2.5%) of the then-current applicable Basic Annual Rent,
commencing as of July 1, 2011. In addition to Basic Annual Rent, Tenant shall
pay to Landlord as Additional Rent, at times specified in the Amended Lease,
Tenant’s Pro Rata Share of Operating Expenses with respect to the Old C-Level
Storage Space. For the avoidance of doubt (i) HVAC for the Old C-Level Storage
Space shall be calculated in the same manner as provided in the Amended Lease
with respect to the Retained Premises, and (ii) the Old C-Level Storage Space
shall be treated as Retained Premises for the purposes of allocation of the CAM
Pool Charges in accordance with Exhibit O of the Amended Lease (in each case, as
of the applicable commencement date for each such portion of the Premises).
 
    4. Tenant’s Pro Rata Shares. From and after the delivery to Tenant of the
765 Expansion Premises II, the Corridor Space and the New C-Level Storage Space
in the condition required hereunder, the Premises shall thereafter be deemed to
include the premises so delivered and Tenant’s Pro Rata Shares of the Building,
Existing Project, New Project and Entire Project shall be incrementally adjusted
as set forth in Exhibit E attached hereto. As of each such delivery date, the
defined terms in Section 2.2 of the Lease shall be automatically amended to
reflect the adjustments set forth in this Section 4. Rentable Area and Tenant’s
Pro Rata Shares are all subject to adjustment under the Amended Lease, including
pursuant to Section 9.2.
 
    5. Tenant Improvements. Landlord shall make available to Tenant a tenant
improvement allowance equal to One Hundred Forty Nine Thousand Three Hundred
Sixty Five Dollars ($149,365) (based on Fifteen Dollars ($15) per square foot of
Rentable Area of the 765 Expansion Premises II and Twenty Five Dollars ($25) per
square foot of Rentable Area of the Corridor Space)) (the “765 Allowance”). The
765 Allowance shall be disbursed in the same manner as the Base TI Allowance
under the applicable provisions of Article 5 of the Lease, including, without
limitation, the Disbursement Conditions, in order to finance improvements to the
Premises in the 765 Building, consistent with the provisions of the Lease and
the Permitted Use (such improvements, the “765 Improvements”). Tenant shall be
responsible for performing and completing the 765 Improvements. Tenant shall pay
Landlord a construction oversight fee of two and one-half percent (2.5%) of the
total cost of the 765 Improvements, including, without limitation, the 765
Allowance to the extent disbursed to Tenant, which construction oversight fee
may be paid out of the 765 Allowance.
 
4
 

--------------------------------------------------------------------------------

 

    6. Parking. The parties acknowledge that, in accordance with the Lease,
Tenant shall be entitled to its pro rata share of unreserved parking spaces with
respect to each portion of the Premises leased to Tenant hereunder.
 
    7. Termination Options. Tenant shall be entitled to terminate the Lease with
respect to (a) the entire 765 Expansion Premises II, effective as of January 1,
2017, (b) the Corridor Space, effective as of January 1, 2017 and (c) the New
C-Level Storage Space and the Old C-Level Storage Space (the “C-Level Spaces”),
on June 30, 2014, December 31, 2015 or December 31, 2016; provided that (x)
Tenant provides Landlord with no less than nine (9) months’ prior written notice
and (y) concurrently with such notice, Tenant pays to Landlord an amount equal
to (A) with respect to a termination of the 765 Expansion Premises II,
Seventy-Three Thousand Nine Hundred Forty Seven and Fourteen and 24/100s Dollars
($73,947.24) (based on Fourteen and 44/100s Dollars ($14.44) per square foot of
Rentable Area of the applicable portion of the Premises), (B) with respect to a
termination the Corridor Space Fifty-Eight Thousand Forty and No/100s Dollars
($58,040.00) (based on Twenty and No/100 Dollars ($20.00) per square foot of
Rentable Area of the applicable portion of the Premises) and (C) with respect to
a termination of the C-Level Spaces, if terminated on June 30, 2014, Twenty
Thousand Three Hundred Seventy-Eight Dollars ($20,378), if terminated on
December 31, 2015, Seventeen Thousand Two Hundred Fourteen and 63/100s Dollars
($17,214.63) and if terminated on December 31, 2016, Fifteen Thousand One
Hundred Eighty-Nine and 38/100s Dollars ($15,189.38).
 
       If Tenant timely exercises its option to terminate the Lease with respect
to one or more of the portions of the Premises set forth in this Section, then
Tenant shall surrender the applicable Premises to Landlord on the applicable
surrender date in the condition required by the Amended Lease for surrendering
Premises upon the expiration. Notwithstanding anything to the Amended Lease to
the contrary, if Tenant terminates the 765 Expansion Premises II in accordance
with this Section 7, Tenant shall demise the 765 Expansion Premises II at its
expense, such demising to be performed in accordance with Applicable Laws;
provided, that the foregoing requirements shall in no event be deemed to require
Tenant to perform any work to conform the 765 Expansion Premises II with
Applicable Laws (other than the demising thereof), except as may be expressly
required by the Amended Lease. Time is of the essence with respect to the
exercise of the termination options granted in this Section.
 
    8. Termination of Swing Premises. Effective upon the surrender of the Swing
Premises in the condition required by the Amended Lease, the Lease shall
terminate and shall be of no further force and effect with respect to the Swing
Premises, except for those terms that expressly survive the expiration or
earlier termination of the Amended Lease. Notwithstanding the foregoing, Tenant
shall not be responsible for payment of Base Rent or Tenant’s Pro Rata Share of
Operating Expenses with respect to the Swing Premises effective as of the mutual
execution and delivery of this Seventh Amendment; provided, however, Tenant
shall surrender the Swing Premises in the required condition on or before the
date that is sixty (60) days after the delivery of the New C-Level Space. If
Tenant shall fail to timely surrender the Swing Premises in the requisite
condition, Tenant shall become a tenant at sufferance of only the entire Swing
Premises subject to the terms and conditions of the Amended Lease, except that
the monthly rent beginning the first day after the expiration of such sixty (60)
day period shall be recalculated to equal one hundred fifty percent (150%) of
the Rent rates in effect immediately prior to the Execution Date hereof with
respect of the Swing Premises.
 
5
 

--------------------------------------------------------------------------------

 

    9. Lease Extension Options. From and after the Execution Date, the first
paragraph of Article 44 of the Lease is hereby deleted and replaced with the
following:
 
44. Option to Extend Term. Tenant shall have three (3) options (each, an
“Option”) to extend the Term of this Lease (and, in each case, the Term
Expiration Date) by five (5) years, in each case on the same terms and
conditions as this Lease, except as provided below. If Tenant desires to
exercise any Option, Tenant must do so by giving Landlord written notice of such
exercise at least one (1) year before the Term would otherwise expire. Tenant
may exercise its Option to extend the Term only as to any one or more of the
following: (a) the entire Retained Premises plus the Corridor Space, (b) the
entire New Whole Building Premises, (c) the entire New Multiple Tenant Building
Premises, (d) the Modified Additional Premises, (e) the Swap Premises, (f) each
full floor of the 755 Premises, (h) the 765 Expansion Premises, (i) the 765
Expansion Premises II, (j) C-Level Storage Spaces. If Tenant fails to exercise
an Option with respect to less than all of the Premises and the time to do so
has lapsed (or if a Retained Premises Early Termination or a termination
pursuant to a Swap Premises Termination Option has occurred), then Tenant shall
no longer have an Option with respect to those portions of the Premises for
which it failed to exercise an Option. Tenant’s Options for the remaining
Premises shall remain in full force and effect.
 
6
 

--------------------------------------------------------------------------------

 

    10. Condition of Premises. Except as otherwise provided herein (including
without limitation Section 2 hereof), Tenant acknowledges that neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the condition of the 765 Expansion Premises II, the Corridor Space, the Old
C-Level Storage Space, or the New C-Level Storage Space with respect to the
suitability of the same for the conduct of Tenant’s business. Tenant
acknowledges that (a) it is generally familiar with the condition of the 765
Expansion Premises II, the Corridor Space, the Old C-Level Storage Space, and
the New C-Level Storage Space, notwithstanding anything contained in the Amended
Lease to the contrary, agrees to take the same in its condition “as is” as of
the applicable delivery date, and with respect to the Old C-Level Storage Space,
as of the Execution Date hereof. Tenant’s taking of possession of the 765
Expansion Premises II, the Corridor Space and the new C-Level Storage Space
shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the same were at such time in good, sanitary and
satisfactory condition and repair. Notwithstanding the foregoing, Landlord
represents and warrants that, with the exception of the HVAC system located in
the southeast corner of the 765 Expansion Premises II (which Landlord
acknowledges is currently not in good working condition), the Building Systems
in the 765 Expansion Premises II, the Corridor Space, the Old C-Level Storage
Space, and the New C-Level Storage Space are, and will be (including the HVAC
system located in the southeast corner of the 765 Expansion Premises II), in
good working condition and that the same are adequately serviced by Utilities
and other base building services.
 
    11. Hazardous Materials. From and after the Execution Date, the second to
last sentence of Section 40.1 of the Lease shall be deleted and replaced in its
entirety with the following:
 
Landlord acknowledges that Tenant shall not be responsible for environmental
conditions or contamination now or hereafter existing on, under or in the Entire
Project, in the New Whole Building, in the New Multiple Tenant Building, or in
the Premises (as the Premises may be modified from time to time) caused by
Landlord or tenants other than Tenant or by third parties in the Entire Project
prior to the Execution Date or after such date, or for environmental conditions
or contamination coming from off-site so long as Tenant, Tenant’s Affiliates,
its permitted sublessees or its agents did not cause or contribute to such
environmental conditions or contamination.
 
    12. Broker. Each of Landlord and Tenant represents and warrants to the other
that it has not dealt with any broker or agent in the negotiation for or the
obtaining of this Seventh Amendment, other than Studley (“Broker”) on behalf of
Tenant, and each agrees to indemnify, defend and hold the other harmless from
any and all cost or liability for compensation claimed by any such broker or
agent, other than Broker, employed or engaged by it or claiming to have been
employed or engaged by it. Broker is entitled to a leasing commission in
connection with this Seventh Amendment, and Landlord shall pay such commission
to Broker pursuant to a separate agreement between Landlord and Broker.
 
7
 

--------------------------------------------------------------------------------

 

    13. No Default; Authority; Non-Contravention. Each of Landlord and Tenant
represents, warrants and covenants that, to the best of its respective
knowledge, neither Landlord nor Tenant is in default of any of its respective
obligations under the Lease and no event has occurred that, with the passage of
time or the giving of notice (or both), would constitute a default by either
Landlord or Tenant thereunder. Each of Landlord and Tenant further represents,
warrants and covenants that it has the full power and authority to execute,
deliver and comply with the terms of this Seventh Amendment, and doing so will
not conflict with or result in the violation of or default under any provision
of any agreement or other instrument to which it is a party.
 
    14. Effect of Amendment. Except as modified by this Seventh Amendment, the
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. The covenants, agreements, terms, provisions and conditions contained
in this Seventh Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and, except as otherwise provided in the
Lease, their respective assigns. In the event of any conflict between the terms
contained in this Seventh Amendment and the Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. From
and after the date hereof, the term “Lease” as used in the Lease shall mean the
Lease, as modified by this Seventh Amendment.
 
    15. Miscellaneous. This Seventh Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Seventh Amendment are included solely for
convenience and shall not be considered or given any effect in construing the
provisions hereof. All exhibits hereto are incorporated herein by reference.
 
    16. Counterparts. This Seventh Amendment may be executed in one or more
counterparts that, when taken together, shall constitute one original.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
8
 

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of
the date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this Seventh
Amendment to Lease.
 
LANDLORD:
 
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company
 

By: /s/ Kevin M. Simonsen Name:   Kevin M. Simonsen Title: VP, Real Estate
Counsel


TENANT:
 
REGENERON PHARMACEUTICALS, INC.,
a New York corporation
 

By: /s/ Murray A; Goldberg Name:   Murray A. Goldberg Title: Senior Vice
President, Finance & Administration and Chief Financial Officer


--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
 
765 EXPANSION PREMISES II
 
 
 
 
 
[IMAGE]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT B
 
CORRIDOR SPACE
 
 
 
 
 
[IMAGE]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT C
 
NEW C-LEVEL STORAGE SPACE
 
 
 
 
 
[IMAGE]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT D
 
OLD C-LEVEL STORAGE SPACE
 
 
 
 
 
[IMAGE]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 

Definition or Means the Square Tenant’s Tenant’s Tenant’s Provision Following:
Feet of Pro Rata Pro Rata Pro Rata     Rentable Share of Share of Share of the  
  Area Applicable Existing Entire       Building Project Project        
(827,790) (1,188,310) Portion of added 765 Expansion 5,121 2.46 % .62 % .43%
“Premises” and Premises II         corresponding Corridor Space 2,902 1.40 % .35
% .24% Rentable Area Old C-Level Storage   5,233   1.43 % .63 % .44%     Space  
        New C-Level 5,095   1.39 % .62 % .43%     Storage Space        


--------------------------------------------------------------------------------